COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                      NOS.  2-09-028-CR
                                              2-09-029-CR
 
 
JOHNNY GOMEZ                                                                 APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant
Johnny Gomez waived a jury and entered open pleas of guilt to one count of
aggravated robbery and one count of robbery, both enhanced with repeat offender
allegations to which appellant pled true. 
He appeals his convictions and twenty-five year sentences on each
charge.  We affirm.




Appellant=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In
the brief, counsel avers that, in his professional opinion, the appeals are
frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds for relief.  386 U.S. 738, 87 S.
Ct. 1396 (1967).  Appellant filed a pro
se brief, alleging ineffective assistance by trial counsel.  The State declined to file a brief.
Once an
appellant=s court-appointed attorney files
a motion to withdraw on the ground that the appeals are frivolous and fulfills
the requirements of Anders, this court is obligated to undertake an
independent examination of the record in each case.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex.
App.CFort
Worth 1995, no pet.).  Only then may we
grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83, 109
S. Ct. 346, 351 (1988).




We have
carefully reviewed the records in each case, counsel=s brief,
and appellant=s pro se brief.  We agree with counsel that these appeals are
wholly frivolous and without merit; we find nothing in the record that might
arguably support the appeals.  See
Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.
Crim. App. 2006).  Accordingly, we grant
counsel=s motion
to withdraw and affirm the trial court=s judgments.
 
PER CURIAM
 
PANEL:  LIVINGSTON, J.; CAYCE,
C.J.; and GARDNER, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 3, 2009




[1]See Tex. R. App. P. 47.4.